Title: James Madison to John P. Kennedy, 4 August 1834
From: Madison, James
To: Kennedy, John P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                August 4th. 1834—
                            
                        
                        
                        I have duly received the Copy of "Swallow Barn" with which you favoured me. The condition of my eyes, and the
                            inroads on my general health, make it so uncertain when I shall be able to avail myself of the pleasure which the 2
                            volumes promise, that I take the liberty of tendering you my thanks, in advance: well assured by the reputation of the
                            work; and by what I have seen from the same pen that they will be found, to be amply due from me.
                        For the kind sentiments you express towards me I pray you to accept a return of my best wishes, that you may
                            enjoy a long and a happy life.
                        
                        
                            
                                James Madison
                            
                        
                    